          Case 2:20-cv-00937-JS Document 41 Filed 08/26/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 ATLANTIC SPECIALTY                             :          CIVIL ACTION
 INSURANCE COMPANY                              :
                                                :          No. 20-937
     v.                                         :
                                                :
 INDEPENDENCE BLUE CROSS, LLC                   :
                                                :

                                           ORDER

       AND NOW, this 26th day of August, 2021, upon consideration of the parties’ cross-

Motions for Partial Judgment on the Pleadings, and the parties’ presentation at the October 26,

2020, oral argument, and for the reasons stated in the accompanying Memorandum, it is

ORDERED as follows:

            1. Plaintiff Atlantic Specialty Insurance Company’s Motion (Document 25) is

               GRANTED in part and DENIED in part. The Court finds the Related Claim

               provision bars coverage for the Provider Track claims already consolidated within

               the Antitrust Litigation. Judgment is entered in Atlantic’s favor on the First Claim

               for Relief with respect to the Provider Track only. The balance of the Motion is

               DENIED.

            2. Defendant Independence Blue Cross, LLC’s Motion (Document 24) is DENIED.



                                                            BY THE COURT:



                                                            /s/ Juan R. Sánchez
                                                            Juan R. Sánchez, C.J.
